Citation Nr: 1211371	
Decision Date: 03/29/12    Archive Date: 04/05/12

DOCKET NO.  10-24 315	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Medical and Regional Office Center in Wichita, Kansas


THE ISSUE

Entitlement to a total disability rating based upon individual unemployability due to service-connected disabilities (TDIU).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

The Veteran and his Daughter


ATTORNEY FOR THE BOARD

A. Barone, Counsel


INTRODUCTION

The Veteran had active duty service from June 1979 to August 1991.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an April 2009 rating decision by a Regional Office (RO) of the Department of Veterans Affairs (VA).  The Veteran's notice of disagreement was received in January 2010.  A statement of the case was issued in March 2010, and a substantive appeal was received in May 2010.

The Veteran appeared at a June 2011 hearing before the Board at the RO.  A transcript is of record.


FINDING OF FACT

The Veteran's service-connected disabilities render him unable to secure and follow a substantially gainful occupation.


CONCLUSION OF LAW

The criteria for entitlement to a total disability rating based on individual unemployability due to service-connected disabilities have been met.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. §§ 3.340, 4.16 (2011).


REASONS AND BASES FOR FINDING AND CONCLUSION

The Veteran filed a claim giving rise to the issue of entitlement to a TDIU in August 2008.  In order to establish service connection for a total rating based upon individual unemployability due to service-connected disabilities, there must be impairment so severe that it is impossible for the average person to follow a substantially gainful occupation.  See 38 U.S.C.A. § 1155; 38 C.F.R. §§ 3.340, 3.341, 4.16.  In reaching such a determination, the central inquiry is 'whether the veteran's service connected disabilities alone are of sufficient severity to produce unemployability.'  Hatlestad v. Brown, 5 Vet. App. 524, 529 (1993).  Consideration may be given to the veteran's level of education, special training, and previous work experience in arriving at a conclusion, but not to his age or to the impairment caused by nonservice-connected disabilities.  See 38 C.F.R. §§ 3.341, 4.16, 4.19.

VA regulations establish objective and subjective standards for an award of a total rating based on unemployability.  When the veteran's schedular rating is less than total (for a single or combination of disabilities), a total rating may nonetheless be assigned when, if there is only one disability, the disability is rated as 60 percent or more; or when there are two or more disabilities, at least one disability is ratable at 40 percent or more, and any additional disabilities result in a combined rating of 70 percent or more, and the disabled person is unable to secure or follow a substantially gainful occupation.  See 38 C.F.R. § 4.16(a).  A total disability rating may also be assigned on an extra-schedular basis, pursuant to the procedures set forth in 38 C.F.R. § 4.16(b), for veterans who are unemployable by reason of service-connected disabilities, but who fail to meet the percentage standards set forth in section 4.16(a).

Effective throughout the period on appeal from the time that he filed the claim of entitlement to TDIU, the Veteran's service-connected disabilities have been: PTSD, rated 50 percent disabling; seronegative arthritis and fibromyalgia, rated 40 percent disabling; and Achilles tendinitis, rated 0 percent disabling.  His combined rating throughout the pertinent period is therefore 70 percent; this combined rating was effective from March 22, 2007.  See 38 C.F.R. § 4.25.

Thus, given that the Veteran has one service-connected disability rated at 40 percent as well as a combined rating of 70 percent, the Veteran does meet the schedular requirements for a total disability rating based on individual unemployability due to service-connected disabilities under 38 C.F.R. § 4.16(a).

However, the Board must still determine whether the Veteran's service-connected disabilities result in impairment so severe that it would be impossible for the average person to follow a substantially gainful occupation.  The Board emphasizes that a total rating based on individual unemployability is limited to consideration of service-connected disabilities.

There is no medical opinion of record that directly and clearly addresses the collective impact of the full set of the currently service-connected psychological and physical disabilities.

The Board notes that a July 2010 VA psychiatric treatment record shows that a Licensed Clinical Social Worker assessed that "[i]n this clinician's opinion, veteran would not be able to work in an environment with other people due to his inability to cope with diverse people, paranoid symptoms and anger issues all indicative of PTSD."  In this regard, the assessment also refers to "constant and continued pain  from not only back injuries, but from spinal stenosis, degenerative disk disease, and arthritis rheumatoid."  The same author submitted a statement in May 2011 stating that that the Veteran's "therapeutic baseline is severe impediment of functioning on a chronic basis due to PTSD.  While it is expected that improvement is made through psychotherapy and pharmacological treatment for PTSD symptoms, that does not imply that veteran's condition will render him able to be employed...."

The Board also notes that the Veteran's Board hearing presentation includes credible testimony describing the Veteran's inability to cope or function around people and his inability to function independently outside of his own home.  Significantly, the testimony at the hearing further described the Veteran's difficulties with driving due to his psychiatric issues and difficulty coping with stresses in public spaces.

Additionally, the Board notes the credible hearing testimony concerning the Veteran's problems with fibromyalgia and seronegative arthritis (symptomatically resembling rheumatoid arthritis) causing mobility difficulties, loss of dexterous use of his fingers, difficulty effectively holding a pen, and apparent gradual deformity of the fingers.  

The Board notes that the Veteran's systemic arthritis is service-connected under the diagnosis of seronegative arthritis, but described in some records as rheumatoid arthritis.  The Board acknowledges that seronegative arthritis is not a formally interchangeable term with rheumatoid arthritis, however in this case it appears that pertinent evidence refers to the two interchangeably.  The Board does not find that the references to each diagnosis in the evidence constitute two actually distinct diagnoses both active in the same Veteran, and the Board has considered all of the systemic arthritis symptoms shown in the evidence in this case.  A May 2010 VA treatment report shows a medical assessment that the arthritis "continues to cause him pain [and] limit[ation] in ROM esp[ecially] to his hands."

The Veteran's testimony, including at his June 2011 Board hearing, describes an occupational history featuring work at a prison, work at an electronics repair shop, work repairing medical equipment, and work delivering propane gas to farmers.

The Board acknowledges that the Veteran has significant non-service connected disabilities that some evidence suggests may have played some role in the conclusion of the Veteran's last employment.  However, the Board finds that the evidence reasonably shows that the Veteran's service-connected psychiatric disabilities render him unable to secure or perform employment involving contact with people or functioning or coping in stressful situations (reasonably indicated to include driving).  The Board also finds that the evidence reasonably shows that the Veteran's service-connected physical disabilities render him otherwise unable to adequately perform certain physical tasks and particularly unable to effectively perform tasks involving his hands and fingers.

The Board finds that this evidence reasonably indicates that the Veteran's service-connected symptoms have rendered the Veteran unable to secure or follow a substantially gainful occupation.

Based on the evidence of record, resolving reasonable doubt in the Veteran's favor, the Board finds that TDIU is warranted.  The Board notes that although there is no clear medical opinion addressing the impact upon employability of the totality of the Veteran's service-connected disabilities together, the medical evidence of record does provide significant information supportive of the Veteran's claim.  The medical evidence seems to indicate that the Veteran has significant limitations to viable employability both mentally and physically, which when combined reasonably appear to undermine his capacity to perform job duties consistent with his training and experience.  The Veteran's credible testimony to this effect is also consistent with this finding.  As the Veteran's  service-connected disabilities render him essentially unable to work with people, to drive, to work with his hands (for writing or electronic repairs), or otherwise perform especially physically or mentally strenuous work, the evidence seems to generally indicate that the Veteran is unable to perform gainful work due to his service-connected pathologies.

The evidence in this case presents pertinent medical findings, although without complete clarity concerning the overall impact upon employability of the sum total of the service-connected disabilities.  Given the above facts, and the medical information of record, the Board believes that reasonable doubt exists in this case; resolving reasonable doubt in the Veteran's favor permits a finding that the Veteran is unable to perform substantial employment due to the impact of his service-connected disabilities.  It appears doubtful that he could successfully engage in gainful employment consistent with his prior education and experience.

Given the Veteran's level of education and work experience, the Board believes that a reasonable doubt exists as to whether the Veteran can engage in any type of gainful employment.  Thus, resolving all benefit of the doubt in the Veteran's favor, the Board must conclude the Veteran is unemployable due to his service-connected disabilities.  38 U.S.C.A. § 5107(b).

Under the Veterans Claims Assistance Act of 2000 (VCAA), which has been codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126, VA has a duty to notify the veteran of any information and evidence needed to substantiate and complete a claim, and of what part of that evidence is to be provided by the claimant and what part VA will attempt to obtain for the claimant.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b)(1); Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002).  In light of the favorable decision as it relates to the issue of individual unemployability, the satisfaction of VCAA requirements is rendered moot.


ORDER

Entitlement to TDIU is warranted.  The appeal is granted, subject to the law and regulations governing the payment of monetary benefits.


______________________________________________
ALAN S. PEEVY
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2011).


Department of Veterans Affairs


